
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 88
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Mr. Schiff submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing solidarity with the people of
		  Egypt in their democratic aspirations as they begin a new chapter in their
		  country’s proud history.
	
	
		Whereas, on January 14, 2011, after weeks of
			 demonstrations over rising food costs and high unemployment, the people of
			 Tunisia drove out President Zine El Abidine Ben Ali after 23 years in
			 power;
		Whereas the lack of a political opposition and an
			 independent media in Tunisia had resulted in a lack of governmental
			 accountability and fostered the growth of corruption, cronyism, and
			 unresponsiveness to the needs of Tunisia’s young and increasingly well-educated
			 population;
		Whereas similar conditions exist throughout much of the
			 Arab Middle East resulting in high youth unemployment, poor economic
			 performance, and brutal treatment of ordinary citizens by their security
			 services;
		Whereas the revolution in Tunisia was facilitated by the
			 use of social media internally and its ideals and images were transmitted
			 around the world on the Internet and television;
		Whereas, on the evening of January 25, 2011, President
			 Barack Obama told the Nation in his State of the Union address that the
			 United States of America stands with the people of Tunisia, and supports the
			 democratic aspirations of all people.;
		Whereas young Egyptian democracy activists, inspired by
			 the events in Tunisia and harboring the same fervent desire for democracy,
			 opportunity, and an end to corruption in their own country, used social media
			 to organize a “Day of Rage” on January 25, 2011;
		Whereas the size of the demonstrations in Cairo,
			 Alexandria, Suez, and elsewhere were the largest seen in Egypt in decades and
			 continued to grow in the ensuing days despite the widespread use of tear gas,
			 rubber-coated bullets, clubs by security services, and hundreds of deaths and
			 many thousands wounded;
		Whereas the Egyptian security services “shut down” mobile
			 phone and Internet service in a futile attempt to prevent organizers from
			 arranging further protests;
		Whereas, on January 28, 2011, after 24 protestors were
			 killed and more than 1,000 wounded by the police and progovernment thugs in 1
			 day, the Egyptian army took up positions in the streets of Cairo;
		Whereas the Egyptian army pledged not to fire on
			 protestors and called their grievances “legitimate”;
		Whereas, on February 1, 2011, President Hosni Mubarak
			 announced that he would not seek another term and would resign from the
			 presidency following the election for his successor in September and that his
			 newly-appointed Vice President, Omar Suleiman, would open a dialogue with the
			 full range of those in opposition to his regime;
		Whereas, on February 5, 2011, and February 6, 2011, the
			 demonstrators met with Vice President Suleiman and Prime Minister Ahmed Shafiq
			 to discuss a political transition and to reiterate their central demand that
			 President Mubarak step down in order to begin the process of building a new
			 Egypt and to ensure an electoral process free from manipulation;
		Whereas, on February 6, 2011, President Barack Obama
			 stated that the Egyptian people want freedom, they want free and fair
			 elections, they want a representative government, they want a responsive
			 government;
		Whereas Egyptian workers demonstrated their solidarity
			 with the protestors on February 8, 2011, when they began strikes across
			 Egypt;
		Whereas, in a speech on February 10, 2011, that was widely
			 expected to be his resignation, President Mubarak told Egyptians that he would
			 remain in office, while delegating some of his powers to Vice President
			 Suleiman and beginning a process of national dialogue and reform;
		Whereas the people of Egypt did not believe that the
			 transition to a new government could begin as long as President Mubarak
			 remained in office and vowed to continue their demonstrations;
		Whereas President Barack Obama issued a statement saying
			 that after President Mubarak's February 10, 2011, speech, too many
			 Egyptians remain unconvinced that the government is serious about a genuine
			 transition to democracy.; and
		Whereas President Mubarak resigned as President of Egypt
			 on February 11, 2011, and relinquished control to the Egyptian army: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)stands in solidarity with the people of
			 Egypt in their democratic aspirations and as they begin a new chapter in their
			 country’s proud history;
			(2)condemns the use of violence against
			 unarmed protestors by the Egyptian security services and hired gangs of thugs,
			 urges the release of any peaceful protestors who remain in custody, and calls
			 for an end to the imposition of emergency or martial law;
			(3)deplores the targeted beatings and arrests
			 of Egyptian and international journalists, as well as human rights and
			 democracy advocates;
			(4)expresses its gratitude to the Egyptian
			 army for their restraint and for remembering that their mission is to safeguard
			 the people of Egypt; and
			(5)calls upon the Government of Egypt and the
			 political opposition to work together to transition Egypt to a credible
			 democracy with respect for universal rights, including minority rights, and a
			 new era for the Egyptian people.
			
